Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 03/15/2021. In virtue of this communication, claims 1 – 39 have been canceled; claims 40 – 51 have been newly added. Claims 40 – 51 are currently pending in the instant application.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 41, 43, 47, and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6and 12 of U.S. Patent No. 10,178,678 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because omission of element and its function (i.e., RRC layer can be read on WTRU, and ACB restrictions can be obviously read on access not allowed) in combination is obvious expedient if remaining elements perform same functions as before. 
s 41 – 45 and 47 – 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 5 and 10 – 14 of U.S. Patent No. 10,925,067 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because omission of element and its function (i.e., access control information can be obviously read on operator-specific) in combination is obvious expedient if remaining elements perform same functions as before. 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

6.	Claims 40, 43 – 46, and 49 – 51 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura et al. (hereinafter “Iwamura”) (Pub # US 2013/0294396 A1) in view of Futaki et al. (hereinafter “Futaki”) (Pub # US 2016/0234715 A1).
	Regarding claims 40 and 46, Iwamura discloses a wireless transmit / receive unit (WTRU) (i.e., see UE in Fig. 2) comprising:
	a processor (see [0077] – [0079]) configured to:
receive a first operator-specific service, wherein the first operator-specific service is associated with a first set services (see [0010], [0011], [0022], [0023] for broadcasting, by a radio base station, type-specific access information for barring an access by each type of the service bearer such as "ac-Barring For MO-Data", "ac-Barring For MO-Signaling", "SSAC For MMTEL-Voice", "SSAC for 
identify a first access attempt to access a wireless network (see Fig. 1 for eNB), wherein the first access attempt is associated with a service from the first set services (see [0029] - [0032] for a call request is transmitted to the NAS function of a NAS layer); 
	determine that the first access attempt is not barred to be sent to the wireless network based on the first-operator specific service (see [0032] for when the originating call request is received from the IMS/MMTEL function and the application function, a type (service type) of an EPS bearer set to a destination APN of the originating call request is specified, see [0042] – [0045] for the UE determines the originating call request is transmitted depending on the "ac-Barring For TYPE x" corresponding to the type of the EPS bearer set to the destination APN of the originating call request received from the NAS function is not broadcasted in the standby cell); and
transmit a first access request to the wireless network, wherein the first access request is associated with first access attempt (see [0032] for the originating call request including "Type Indicator" indicating a type of the EPS bearer set to a specified destination APN is transmitted from NAS function to the 
Iwamura teaches about baring indicator from the eNB and determining access is not barred.
Iwamura does not specifically teach that determining the access is allowed and the operator specific service based access policy.
In an analogous art, Futaki teaches that the UE determining the access is allowed and the operator specific service based access policy (see Futaki, [0091] for policies are in the form of an access priority based on QCI, see [0110], [0112], [0113] for barring indicator indicate that no such bar should be applied, the related mobile originating signaling/data is delivered to the AS then eNB, thus the access is allowed).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Iwamura, and have the operator specific service based access policy and the UE determining the access is allowed thereby prove possible to control the barring of access of the device to the network in a manner to ease network congestion so as to allow sufficient capacity for the delivery of essential communication signals which might commonly comprised packet-based communication applications, as discussed by Futaki (see Futaki, [0113]).
Regarding claims 43 and 49, Iwamura in view of Futaki disclose wherein the processor is configured to: receive the first operator-specific service-based access policy from the wireless network via a non- access stratum (NAS) signaling (see Iwamura, NAS function 13 in Fig. 2, [0060], [0063], [0075]).

Regarding claims 45 and 51, Iwamura in view of Futaki disclose wherein the processor is configured to: skip transmitting the first access request to the wireless network based on the determination that the first access attempt is not allowed to be sent (see Iwamura, [0046], [0066] for when it is determined that the barring is in place, does not transmit the originating call request to the radio base station eNB).
Allowable Subject Matter
7.	Claims 42 – 43 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome Double Patenting rejection above and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 47 – 48 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome Double Patenting rejection above and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/           Primary Examiner, Art Unit 2645